Citation Nr: 1738522	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-05 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for an acquired psychiatric disability.

3.  Entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the Army from June 1976 to June 1983.

This appeal to the Board of Veterans' Appeals (Board) is from April 2009 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2017, the Veteran testified during a videoconference hearing before the undersigned; a transcript of this hearing is of record.

Additional VA treatment records were added to the Veteran's electronic file after the hearing.  However, since the Board is reopening the claim for service connection and then remanding the underlying claim and TDIU, there is no prejudice to the Veteran by not allowing the RO to consider the evidence in the first instance.

The issues of service connection for an acquired psychiatric disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed January 2006 rating decision reopened the claim for service connection for an acquired psychiatric disability, and then denied the claim on the merits essentially on the basis that no current disorder was shown to be related to service.

2.  There is evidence received since the January 2006 rating decision that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection.


CONCLUSION OF LAW

New and material evidence has been received since the final January 2006 rating decision, and the claim for service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).

The duty to notify has been met.  See August 2014 VCAA notice letters.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the Veteran . . . ." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  The Veteran's service treatment records and post service treatment records are associated with the file.  There has been no allegation of any prejudicial duty to assist errors in this case.  Therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
II. Legal Criteria and Analysis

As a threshold matter, the Board must determine whether new and material evidence has been submitted to reopen a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

A rating decision becomes final when it has not been appealed within the prescribed time period and when no additional material evidence was within a year of the decision; the decision is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105 (b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

To reopen a claim following a final decision, new and material evidence must be submitted.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117. 

A January 2006 rating decision reopened the claim for service connection, but then denied the underlying claim of service connection on the basis that the evidence showed continued treatment for schizophrenia but no nexus to service.  See Rating Decision - Narrative and Notification Letter received January 2006.  The Veteran was notified of this decision, but he did not perfect an appeal, nor did he submit new and material evidence within the one-year appeal period.  Therefore, the January 2006 rating decision is final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.

In July 2014, the RO received the Veteran's claim for service connection for an acquired psychiatric disorder secondary to his service-connected back disability.  Notably, a new theory of causation for service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim but rather should be regarded as a claim to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); see also Robinson v. Peake, 21 Vet. App. 545, 550 (2008), citing Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 426, 1346, 1349 (Fed. Cir. 2005) (noting that a final denial on one theory is a final denial on all theories).  

A review of the record shows that evidence received since the January 2006 rating decision is new and material.  The Veteran was afforded a VA examination in January 2015 that resulted in a diagnosis of adjustment disorder.  While the evidence of record considered in January 2006 contained diagnoses of other psychiatric disorders, there was no diagnosis of an adjustment disorder.  

The presence of a new diagnosis relates to an unestablished fact and when considered by itself or with other evidence of record it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for service connection is reopened.  


ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for an acquired psychiatric disorder is granted.



REMAND

The RO requested an opinion on whether the Veteran's acquired psychiatric disorder was at least as likely as not proximately due to or the result of his service-connected low back strain.  Thus, they sought an opinion that addressed the two components to secondary service connection, one involving causation and the other involving aggravation.  The January 2015 VA examiner, however, only addressed direction causation.  Generally, if VA has provided an examination, VA must ensure that exam is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  Because the Board has granted the claim to reopen the claim for service connection, this requirement to provide an adequate opinion applies.  

Since the outcome of the service connection claim could impact the TDIU claim, the matters are intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the January 2015 examiner, if available, to obtain a supplemental opinion.  If another examination is deemed necessary, or the January 2015 examiner is no longer available, then schedule a new examination.  The Veteran's claims file must be reviewed in conjunction with providing any opinions.

a) On a thorough review of the file, opine on whether the service-connected low back disability at least as likely as not (50 percent or greater probability) aggravated the Veteran's adjustment disorder.

b) A complete rational supporting the opinion is needed.

c) If the clinician cannot provide an opinion without resorting to speculation, he or she should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After ensuring the above has been satisfactorily completed, readjudicate the issues on appeal with consideration of all additional evidence received since the last remand.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  Then the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


